Citation Nr: 9911021	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  90-29 367	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by blackout-seizures.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to September 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1989 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for alcohol and drug abuse and a 
disability manifested by blackouts.  The notice of 
disagreement was submitted in August 1989.  The statement of 
the case was issued in November 1989.  A substantive appeal 
was received in November 1989.  The veteran testified at a 
personal hearing at the RO in December 1989.  The Board 
remanded the case in June 1991 and November 1992 for 
additional development of the evidence.
 
By decision dated in October 1995, the Board denied 
entitlement to service connection for alcoholism and drug 
abuse on the basis that they were considered due to the 
veteran's own willful misconduct.  The Board remanded the 
issue of entitlement to service connection for a disability 
manifested by blackout-seizures for additional development of 
the evidence.  The issues of entitlement to service 
connection for headaches and entitlement to pension were 
referred to the RO for appropriate action.

By rating action in April 1996, the RO denied entitlement to 
service connection for muscle tension headaches and granted 
entitlement to non-service connected pension benefits.  The 
veteran was notified of those determinations by letter dated 
in May 1992.  The veteran has not filed a notice of 
disagreement with regard to the issue of entitlement to 
service connection for headaches and that issue is not in 
appellate status.

The Board remanded the case in September 1996 for additional 
development of the evidence.



REMAND

The record reveals that the appellant is in receipt of Social 
Security benefits.  The Board regrets that in its previous 
remands it did not request such records; however, it feels 
that they should be obtained in order to have a complete 
record prior to making a determination in this case.  The 
Board also finds that any VA treatment records of the veteran, 
which are not currently in the claims file, should also be 
obtained.

Accordingly, the case is REMANDED to the RO for the following: 

1.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

2.  The RO should obtain any VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

3.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless he 
is further informed.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


